Case 1:15-cr-20830-WJZ Document 281 Entered on FLSD Docket 04/12/2019 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                        Case No. 15-20830-CR-ZLOCH/O’SULLIVAN



  UNITED STATES OF AMERICA,

         Plaintiff,

  v.

  ODENIA SAMSON,

       Defendant.
  __________________________/

                                            ORDER

         THIS MATTER came before the Court on the Verified Claim for Remission or

  Mitigation of Seized Property (DE# 273, 12/11/18) filed by the defendant pro se. Having

  reviewed the applicable filings and the law, it is

         ORDERED AND ADJUDGED that the government shall file a response to the

  Verified Claim for Remission or Mitigation of Seized Property (DE# 273, 12/11/18) on or

  before Monday, April 29, 2019. The defendant may file a reply no later than Monday,

  May 13, 2019.

         DONE AND ORDERED, in Chambers, at Miami, Florida this 12th day of

  April, 2019.



                                      JOHN J. O’SULLIVAN
                                      CHIEF UNITED STATES MAGISTRATE JUDGE

  Copies mailed by Chambers to:
  Odenia Samson
  50152-408
  FCC Yazoo City Low
  P.O. Box 5000
  Yazoo City, MS 39194-5000
